DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0036] recites “Fig. 2 shows an angular weavement…” however it is instead Fig 2b which shows an angular weavement.  
Paragraph [0056] line 6 recites “slowing building interwoven structure…” which appears to be a typographical error.
Appropriate correction is required.
Claim Objections
Claim 8 is objected to because of the following informalities:  line 1 is missing the word “wherein”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Schuylenburch (US 5,263,516).
As to claim 1, van Schuylenburch teaches an interwoven structure (“Three-Dimensional Woven Structure” [Title]) comprising: a plurality of adjacent sets of lateral elements (Fig. 3) comprised of a substantially non-flexible material (“Yet another object of the present invention is to provide a three-dimensional woven structure which can exhibit the maximum degree of rigidity of which its constituent fibers or filaments are capable.” [Col 2 ln 15-18]) extruded from a 3-D printer (limitations regarding material extruded from a 3-D printer are interpreted under product-by-process guidance. See MPEP § 2113. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Extruded from a 3-D printer” does not imply any particular structure. Moreover, the filaments of van Schuylenburch are capable of being extruded from a 3-D printer. Examiner notes the filaments are capable of being extruded before or during being arranged into the inventive woven structure, since the claim is limitation to structure itself, not the steps of arriving at the structure.); a plurality of adjacent sets of transverse elements comprised of a material extruded from a 3-D printer; a plurality of adjacent sets of vertical elements comprised of a material extruded from a 3-D printer; said lateral, transverse, and vertical sets of elements coming together substantially mutually perpendicular to one another at a plurality of intersection nodes (“Thus, fully-interwoven structure 34 may be partially described as containing adjacent sets of lateral rods, adjacent sets of transverse rods and adjacent sets of vertical rods with the lateral, transverse and vertical sets of rods coming together substantially mutually perpendicularly to one another.” [Col 5 lns 47-52]), to form an isotopically interwoven 3-dimensional weavement (“Thus, it is further understood that such a fully-interwoven . 
As to claim 2, van Schuylenburch teaches the interwoven structure of claim 1 wherein said interwoven structure includes four planar substructures, each having four coplanar elements extending in a Y-direction, four coplanar elements extending in an X-direction (See Fig 1c. “Fully-interwoven structure 34 contains four planar substructures 36, each consisting of four coplanar elements extending in the X-direction 38 and four coplanar elements extending in the Y-direction 40.” [Col 5 lns 27-30]) and four co-planar elements extending in a Z-direction (there are sixteen elements extending in the Z-direction 42 as shown in Fig 1c). 
As to claim 3, van Schuylenburch teaches the interwoven structure of claim 2 wherein said interwoven structure further includes sixteen substantially parallel elements extending in the Z-direction (there are sixteen parallel elements extending in the Z-direction 42 as shown in Fig 1c).
As to claim 4, van Schuylenburch teaches the interwoven structure of claim 3 wherein the Z-direction elements are substantially perpendicular to the X- and Y-direction elements (as shown in Fig 1c and described at Col 5 lns 25-39). 
As to claim 5, van Schuylenburch teaches the interwoven structure of claim 1 wherein said isotopically interwoven 3-dimensional weavement is a curvaceous weavement (the nodes shown in Figs 6 and 9 are curvaceous). 
As to claim 7, van Schuylenburch teaches the interwoven structure of claim 2 wherein each of said X-, Y- and Z-planar weave patterns shares a directional element with the other planar weave patterns (“…each planar weave pattern in each set shared one directional element with each planar weave in each of the other two sets.” [Col 6 lns 37-39]). 
As to claim 8, van Schuylenburch teaches the interwoven structure of claim 2 [wherein] each Z-direction element extends in the interwoven structure such that the Z-direction element alternates the side, near or far, on which it passes corresponding Y-direction elements in adjacent substructures 120, and simultaneously alternates the side, near or far, on which it passes corresponding X-direction elements 102 in adjacent substructures (as described in Col 5 lns 60+). 
As to claim 9, van Schuylenburch teaches the interwoven structure of claim 8 wherein the Z-direction elements are interwoven with Y-direction elements and are also simultaneously interwoven with X-direction elements (as described in Col 5 lns 66-68). 
As to claim 10, van Schuylenburch teaches the interwoven structure of claim 7 wherein said X-, Y- and Z-planar weave patterns are interdistributed (as described in Col 6 lns 40-41). 
As to claim 11, van Schuylenburch teaches the interwoven structure of claim 1 wherein the shape of said structure is selected from spherical, cuboidal, cylindrical, rectangular and triangular prism (this claim is interpreted to be a “Markush claim” and is therefore interpreted to be a closed grouping. See MPEP § 2173.05(h). van Schuylenburch teaches the structure of Fig 3 for example in cuboidal.).
***Under a Different Interpretation of 3-D printing***
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over van Schuylenburch (US 5,263,516) in view of Ribarov (US 2017/0131034)
As to claim 1, van Schuylenburch teaches an interwoven structure (“Three-Dimensional Woven Structure” [Title]) comprising: a plurality of adjacent sets of lateral elements (Fig. 3) comprised of a substantially non-flexible material (“Yet another object of the present invention is to provide a three-dimensional woven structure which can exhibit the maximum degree of rigidity of which its constituent fibers or filaments are capable.” [Col 2 ln 15-18]). van Schuylenburch does not teach the material is extruded from a 3-D printer. 
This interpretation is different from the interpretation above. In this interpretation, the limitation “extruded from a 3-D printer” implies some structure which is not capable 
“The interlaced heat exchanger structures described herein can be manufactured by conventional techniques such as metal-forming techniques to bend conduits into the proper configuration to accommodate the interlaced structure, brazing, etc. Of course, the materials are not limited to metals and for some applications, polymer heat exchangers can also be utilized. In some aspects of this disclosure, additive manufacturing is used to fabricate any part of or all of the heat exchanger structures. Additive manufacturing techniques can be used to produce a wide variety of structures that are not readily producible by conventional manufacturing techniques.” 
Thus it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have extruded the material of van Schuylenburch with a 3-D printer. It has been held to be prima facie obvious to apply a known technique (3D printing) to a known device (woven structure of van Schuylenburch) ready for improvement to yield predictable results in view of the teaching by Ribarov that additive manufacturing techniques can be used to produce structures otherwise formed by conventional techniques. See MPEP § 2143 I D.
van Schuylenburch in view of Ribarov further teaches: a plurality of adjacent sets of transverse elements comprised of a material extruded from a 3-D printer; a plurality of adjacent sets of vertical elements comprised of a material extruded from a 3-D printer; said lateral, transverse, and vertical sets of elements coming together substantially mutually perpendicular to one another at a plurality of intersection nodes (“Thus, fully-interwoven structure 34 may be partially described as containing adjacent sets of lateral rods, adjacent sets of transverse rods and adjacent sets of vertical rods with the lateral, transverse and vertical sets of rods coming together substantially mutually perpendicularly to one another.” [van Schuylenburch Col 5 lns 47-52]), to form an isotopically interwoven 3-dimensional weavement (“Thus, it is further understood that such a fully-interwoven structure exhibits isotropic mechanical and structural properties and therefore does not contain the type of weak axes or planes found in non-fully-interwoven structures.” [van Schuylenburch Col 6 lns 46-50]). 
As to claim 2, van Schuylenburch in view of Ribarov teaches the interwoven structure of claim 1 wherein said interwoven structure includes four planar substructures, each having four coplanar elements extending in a Y-direction, four coplanar elements extending in an X-direction (See Fig 1c. “Fully-interwoven structure 34 contains four planar substructures 36, each consisting of four coplanar elements extending in the X-direction 38 and four coplanar elements extending in the Y-direction 40.” [Col 5 lns 27-30]) and four co-planar elements extending in a Z-direction (there are sixteen elements extending in the Z-direction 42 as shown in Fig 1c). 
As to claim 3, van Schuylenburch in view of Ribarov teaches the interwoven structure of claim 2 wherein said interwoven structure further includes sixteen substantially parallel elements extending in the Z-direction (there are sixteen parallel elements extending in the Z-direction 42 as shown in Fig 1c).
As to claim 4, van Schuylenburch in view of Ribarov teaches the interwoven structure of claim 3 wherein the Z-direction elements are substantially perpendicular to the X- and Y-direction elements (as shown in Fig 1c and described at Col 5 lns 25-39). 
As to claim 5, van Schuylenburch in view of Ribarov teaches the interwoven structure of claim 1 wherein said isotopically interwoven 3-dimensional weavement is a curvaceous weavement (the nodes shown in Figs 6 and 9 are curvaceous). 
As to claim 7, van Schuylenburch in view of Ribarov teaches the interwoven structure of claim 2 wherein each of said X-, Y- and Z-planar weave patterns shares a directional element with the other planar weave patterns (“…each planar weave pattern in each set shared one directional element with each planar weave in each of the other two sets.” [Col 6 lns 37-39]). 
As to claim 8, van Schuylenburch in view of Ribarov teaches the interwoven structure of claim 2 [wherein] each Z-direction element extends in the interwoven structure such that the Z-direction element alternates the side, near or far, on which it passes corresponding Y-direction elements in adjacent substructures 120, and simultaneously alternates the side, near or far, on which it passes corresponding X-direction elements 102 in adjacent substructures (as described in Col 5 lns 60+). 
As to claim 9, van Schuylenburch in view of Ribarov teaches the interwoven structure of claim 8 wherein the Z-direction elements are interwoven with Y-direction elements and are also simultaneously interwoven with X-direction elements (as described in Col 5 lns 66-68).
As to claim 10, van Schuylenburch in view of Ribarov teaches the interwoven structure of claim 7 wherein said X-, Y- and Z-planar weave patterns are interdistributed (as described in Col 6 lns 40-41). 
As to claim 11, van Schuylenburch in view of Ribarov teaches the interwoven structure of claim 1 wherein the shape of said structure is selected from spherical, cuboidal, cylindrical, rectangular and triangular prism (this claim is interpreted to be a “Markush claim” and is therefore interpreted to be a closed grouping. See MPEP § 2173.05(h). van Schuylenburch teaches the structure of Fig 3 for example in cuboidal.).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over van Schuylenburch in view of Ribarov as applied to claim 1 above, and further in view of Weaver.
As to claim 6, van Schuylenburch in view of Ribarov teaches the interwoven structure of claim 1 but does not teach said isotopically interwoven 3-dimensional weavement is an angular weavement.
However, in the field of rigid woven structures, it was known at the time the invention was effectively filed to provide for weavements that are curved, angular, and combinations thereof. See Weaver which teaches interwoven channels for internal cooling of airfoils [Title]. Weaver Fig 10 and [0059-0061] teaches smooth undulating channels, jagged undulating channels, and combinations of smooth and jagged for the purpose of controlling fluid flow within the channels. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have swapped the smooth weavement channels of van Schuylenburch in view of Ribarov for the jagged channels of Weaver. Such a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        17 November 2021